Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statement filed 4/27/2022 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 11-14, 16-18, and 23-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 11, the phrase "including" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). More specifically, the claims recites “activated carbon, inorganic iron, and aluminum salts including ferric and ferrous chloride, ferric and ferrous sulfate, alum, or polyaluminium chloride (PACl).” It is unclear if the claim is broadly claiming inorganic iron, and aluminum salts or if the claim is being limited to ferric and ferrous chloride, ferric and ferrous sulfate, alum, or polyaluminium chloride (PACl).
Claim 17 recites “a gravity separator” in the first and last limitation. It is unclear if the “a gravity separator” in the last limitation is the same or different than the “a gravity separator” in the first limitation. For the purposes of examination, it will be interpreted as the same element. 
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 5, 11-14, 16, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998) and Hibbard et al. (US 5,514,282).
Regarding claims 1 and 11, Polizzotti teaches a method for treating water from a hydrocarbon process, the process comprising providing a flotation thickener, an analyzer, a plurality of sensors, a processing device, and a feed control unit, using the sensors/analyzers (115) to measure the total organic carbon (TOCs) in a sample of the water at the inlet of a flotation unit and an outlet of a flotation unit, providing the measured TOCs to a processing device (92), determining a treatment protocol based on the TOCs, and treating the water, based upon the treatment protocol, by controlling a feed control unit (90) that controls the addition/dosage of a coagulant (Fig. 4; [0014] and [0033]-[0044]). It is noted that while Polizzotti shows the TOCs being measured prior to a chemical feed system that feeds to the flotation unit, Applicant’s own specification and drawings show that the chemical feed system would still be considered part of the inlet to the flotation unit (see Figs. 2A-2C all showing a chemical feed between the analyzer point and the flotation unit). It is noted that the processing unit adjusts the chemical addition in the chemical feed 90 based on the input from downstream sensors (feedback control strategy) and/or from upstream sensors as well (feed forward control strategy) (Fig. 4). 
Polizzotti fails to teach the hydrocarbon process water including a desalter and the process treating a brine stream from said desalter. Metcalfe teaches that in treating water from a hydrocarbon process, a desalter is used to separate various contaminants from the oil thereby producing a wastewater brine stream (abstract). Further, the desalter performance is monitored and optimized according to a variety of factors, such as organic content (similar to TOCs), inorganic content, concentrations of contaminants, temperature and pressure ([0028]-[0030]). Similarly, Polizzotti teaches treating a stream having similar components (oil, water, organic content, and inorganic content). As such, one skilled in the art would have found it obvious to apply the Polizzotti method to a desalter stream/brine water as they contain similar components and one skilled in the art would have a reasonable expectation of success in treating a similar stream having the same components. Since the desalter brine stream has similar components, one skilled in the art would have found it obvious to treat the desalter brine stream in order to remove and separate the unwanted components from the water stream. 
Polizzotti teaches that coagulants are used and the dosage controlled ([0033]), but fails to teach the exact coagulant used being activated carbon, inorganic iron salts, or aluminum salts. Hibbard teaches that a “dissolved air flotation unit 12 is enhanced by the use of appropriate coagulants and flocculents. In particular, a coagulant such as ferric sulfate” (C4/L9-19). As such, one skilled in the art would have found it obvious to provide the specific coagulant of ferric sulfate as the coagulant in Polizzotti as it is a known coagulant known in the art to enhance performance of a dissolved air flotation unit (flotation thickener). 
Regarding claims 3 and 16, Polizzotti teaches that the TOC’s can be measured in multiple points and the chemical addition occurs either before or after the point where the TOCs are measured (Fig. 4).
Regarding claims 5 and 18, Metcalfe teaches that operational parameters of the desalter, such as chemical addition rate, can be modified according to the properties of the fluid being treated, which includes organic content ([0029]). As Polizzotti teaches optimizing chemical addition based on organic content (TOCs), one skilled in the art would have found it obvious to optimize the desalter chemical addition based on the measured organic content/TOCs in order to reduce chemical waste while ensuring proper operation. 
Regarding claims 12-13, Polizzotti fails to explicitly teach the processing device being integral or separate from the TOC analyzer. However, making two elements separate or integral would have been an obvious matter to one skilled in the art (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (A claim to a fluid transporting vehicle was rejected as obvious over a prior art reference which differed from the prior art in claiming a brake drum integral with a clamping means, whereas the brake disc and clamp of the prior art comprise several parts rigidly secured together as a single unit. The court affirmed the rejection holding, among other reasons, "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice. In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961) (The claimed structure, a lipstick holder with a removable cap, was fully met by the prior art except that in the prior art the cap is "press fitted" and therefore not manually removable. The court held that "if it were considered desirable for any reason to obtain access to the end of [the prior art’s] holder to which the cap is applied, it would be obvious to make the cap removable for that purpose."). 
Regarding claim 14, Polizzotti teaches that the chemical addition is a controller and a programmable logic controller being a specific example of a controller used in the invention ([0039]).

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998) and Hibbard et al. (US 5,514,282) as applied to claim 3 and 16 above, and further in view of Englram (US 2018/0002212).
Regarding claims 4 and 17, as discussed above, Metcalfe teaches that the desalter operating parameters are modified based on organic content (similar to TOC) ([0029]). As such, a sensor or measurement means for measuring organic content/TOC would be provided for the desalter, or it would have been obvious to do so in order to optimize desalter performance. 
Polizzotti fails to teach a gravity separator located between the outlet of the desalter and the inlet of the flotation thickener. Englram teaches that in treating similar frac/hydrocarbon containing wastewaters, a gravity separation upstream of the flotation thickener is desirable in order to allow for separation of larger petroleum materials ([0007]). As such, one skilled in the art would have found it obvious to provide a gravity separator as claimed in order to separate some petroleum materials prior to the flotation thickener. 

Claims 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Polizzotti et al. (US 2012/0325744 in IDS) in view of Metcalfe et al. (US 2014/0317998) and Hibbard et al. (US 5,514,282) as applied to claim 1 and 11 above, and further in view of Smith (US 2012/0125840).
Regarding claims 23-24, Polizzotti teaches multiple sensor units but fails to teach a means to measure the TOC within the flotation unit. Smith teaches that it is known to provide a plurality of sensors to measure various parameters within the different operating units, which include clarifiers and other tanks in order to monitor and optimize the performance of the various elements within the system ([0109]). As such, one skilled in the art with the references before them would have found it obvious to provide sensors capable of monitoring the desired properties (TOCs) in the lines as well as in any separators/clarifiers/flotation units in order to monitor the desired property and optimize the process accordingly. 
Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. The above rejection has been modified to address the specific coagulant (activated carbon, inorganic iron salts, aluminum salts, ferric and ferrous chloride, ferric and ferrous sulfate, alum, or polyaluminium chloride (PACl)) as the coagulant used in Polizzotti. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777